Citation Nr: 0715179	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-38 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) which is currently assigned staged ratings of 
30 percent prior to December 16, 2003 and 70 percent from 
December 16, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to December 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Anchorage, Alaska Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection and a 30 percent rating for PTSD, 
effective from April 30, 2001.  An October 2004 rating 
decision increased the rating to 70 percent, effective 
December 16, 2003.  Inasmuch as the veteran has not indicated 
otherwise, it is presumed he is appealing both stages of the 
rating.  The issue is characterized accordingly.  In March 
2006, the veteran's representative submitted additional 
evidence with a waiver of RO initial consideration of such 
evidence.  All such evidence is being considered.

The record shows that beginning in July 2005 and ending in 
September 2005 the veteran participated in a PTSD inpatient 
program.  Any 38 C.F.R. § 4.29 questions raised by this 
treatment are referred to the RO for appropriate action. 


FINDINGS OF FACT

1. Prior to December 16, 2003, the veteran's PTSD was not 
shown to be manifested by more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, hypervigilance, and chronic sleep disturbance; 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, judgment, and 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships was not shown.

2. From December 16, 2003, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas; it has not been manifested by 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name, or other 
symptoms of like gravity. 


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted 
prior to December 16, 2003, and a rating in excess of 70 
percent for PTSD is not warranted from that date.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
As the rating decision on appeal granted service connection 
for PTSD, a disability rating, and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  An 
October 2004 statement of the case (SOC) provided notice on 
the "downstream" issue of disability ratings; a March 2005 
supplemental SOC readjudicated the matter after the veteran 
and his representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  The RO arranged for a VA examination in 
December 2004.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

January 2000 to June 2001 VA treatment records show the 
veteran experienced hypervigilance, sleep disturbance, and 
night sweats.  He responded to acute anger and frustration 
with isolation and withdrawal.  He felt depressed and guilty 
that he survived Vietnam when so many of his comrades did 
not.  He experienced mood deterioration, inability to 
complete tasks, and interpersonal problems.  

A February 2000 VA treatment record notes the veteran was 
regularly dressed for winter, oriented, friendly, and 
cooperative.  His speech and thought processes were goal 
directed; his affect was sad; and his fluctuability, 
attention, memory, insight, and judgment were all within 
normal limits.  He was not a danger to himself or others.  
His primary PTSD symptoms were noted to be hypervigilance and 
sleep disturbance.  Axis I diagnoses of major depression and 
PTSD were provided.  

A January 2001 VA treatment record notes the veteran was 
unable to maintain employment for more than three or four 
months because frustration and rage affected his 
interpersonal relations at work.  
An April 2001 letter from social worker T. W. C. indicates 
the veteran was only beginning to accept his PTSD 
symptomatology.  He had a strong survivalist attitude that 
had minimized his ability to articulate his condition.  

A June 2002 VA treatment record notes the veteran's PTSD and 
depression symptoms were "fairly significant".

An October 2003 VA sleep study notes the veteran's PTSD may 
be significantly contributing to his sleep disruption.  

A December 16, 2003 VA mental health assessment evaluation 
report shows the veteran described nightmares; a depressed 
and anxious mood; isolation; an inability to trust his 
friends or his wife; crying easily; weight loss; trouble 
sleeping; marital difficulties; poor concentration; intrusive 
thoughts of war; sometimes hearing his name being called or a 
baby crying; short-term memory problems; and having no 
appetite.  He was unable to keep jobs because of conflicts 
with business owners or his supervisors.  He had occasional 
homicidal and suicidal thoughts, but no intent or plan.  He 
was disheveled, unkempt, and had poor hygiene.  On mental 
status evaluation, it was noted that his speech was 
hyperverbal; his thought content and process were detailed, 
circumstantial, without delusions or perseverations, and goal 
directed; he was oriented to all spheres; he had difficulty 
remembering the names of his medications; his fund of 
knowledge was average; his affect was labile; his mood was 
depressed and anxious; his insight was good; and his judgment 
was fair.  An Axis I diagnosis of PTSD was given, along with 
a provisional diagnosis of depression.  His Global Assessment 
of Functioning (GAF) score was 48.

A June 2004 statement from the veteran's wife reports that he 
had nightmares about Vietnam about two to three times a week.  
During these nightmares he would sweat, jerk, and make 
machine gun like noises.  One time he punched his arm out and 
hit a wall; he would have hit his wife if she had not moved 
out of the way.  She reported the nightmares had been 
occurring since at least November 1985.  She explained the 
effect his anger and lack of trust had on their marriage.

A July 2004 Vet Center treatment record shows the veteran was 
unclean, unkempt, and looked ill.  He reported a decrease in 
his range of close friends; rage kindling;  invoking fear 
into loved ones; nightmares, night terrors, and dissociative 
episodes related to Vietnam experiences; survivor guilt; 
emotional numbing; pervasive insomnia; invasive, vivid, and 
adverse memories triggered by exposure to situations that 
were reminiscent of being in the military; a sense of being 
alien to or different from others; difficulty keeping a job; 
poor concentration; lability to crying and anger; social 
isolation; hyper-startle response; hypervigilance; 
irritability; a decrease in short-term memory; and difficulty 
in identifying and expressing his feelings.  Thought content 
revealed poor self esteem, inadequacy, obsessions, and 
suspiciousness; thought process showed he was easily 
distractible.  His behavior included tiredness, motor 
agitation, cooperation, tearfulness, soft speech, sighing, 
and a need for reassurance.  Mood and affect were 
predominantly depressed, congruent, and appropriate.  He was 
oriented to all spheres.  His fund of general information was 
slightly below average and his recent memory was mildly 
impaired, while remote memory was intact, except for a 
difficulty in chronology.  His problem solving skills were 
intact, his judgment was fair, and his interpretation of 
parables was abstract and appropriate.  Without treatment, he 
was at an intermediate, not immediate, risk for suicide and 
homicide.  Axis I diagnoses of PTSD and major depressive 
disorder were provided.  His GAF score was 37.  

On December 2004 VA psychiatric examination, the veteran 
appeared unshaven, with long hair, and somewhat disheveled 
and tense.  His manner was guarded and apathetic; speech was 
slow and mumbled; mood was angry and depressed; affect was 
constricted and mood congruent; thought processes were slow 
with a long latency and paucity of ideas.  He experienced 
paranoid ideation, in that he felt like people were following 
or were after him and he heard voices at night that said 
"help me" or "call my name."  He experienced homicidal 
ideation several times a week, thinking about certain 
methods, but without intent or plan to follow through on 
them.  He was oriented to time, place, person, and situation.  
His concentration was fair and his information fund and 
intelligence were probably low average.  His remote and 
recent memory was intact.  He had sleep disturbance with 
nightmares.  He had low energy during the day and did not 
take pleasure in any activities.  His judgment was intact and 
he was aware of his problems.  His self-esteem was poor, he 
often felt helpless and hopeless, and he indicated he had no 
future plans.  The assessment was that the veteran had 
chronic anger and depression; an ongoing sleep disturbance; 
social isolation; and frequent thoughts of suicide and 
homicide without intent to act on the impulses.  Axis I 
diagnoses of PTSD and major depressive disorder were 
provided.  A GAF of 50 was provided based on depression, 
anger, low energy, anhedonia, sleep disturbance, and serious 
impairment in social and occupational functioning.

A September 2005 VA discharge summary from an inpatient PTSD 
program reveals the veteran had been admitted in July 2005 
with a diagnosis of PTSD.  Mental status evaluation at 
discharge showed the veteran was casually dressed, alert, and 
cooperative.  Speech was normal in response latency, 
spontaneity, rate, and productivity.  Affect was full range 
and appropriate.  Mood was reported as being good.  He denied 
suicidal ideation and thoughts of harming others.  Thought 
process was normally organized and thought content was 
appropriate for his situation.  He reported having impaired 
memory and concentration.  He indicated that he felt better 
and had benefited from the program.  At discharge, it was 
noted the veteran had a more positive attitude towards his 
future and had learned more healthy ways to address his 
symptoms of PTSD.  His plans included to tend to some 
"property maintenance" in Michigan, then reunite with his 
family.  His GAF was 45 on admission and 50 on discharge.  

September 2004 through February 2006 Vet Center treatment 
notes reveal the veteran was attending group and individual 
treatment sessions.  He was continuing to experience 
intrusive thoughts and angry reactions, but was beginning to 
have some Vietnam memories without accompanying intrusive 
emotional responses.  He had sleep disturbance and was 
struggling with managing his activities of daily living.  
October 2004 progress notes show that he had been working, 
but was laid off because his boss's contract ended.  
Consequently he was entitled to unemployment compensation.  
It was noted that the loss of his job caused depression and 
irritability.  He apparently had some personal hygiene 
deficiencies at some point, as it was noted in March 2005 
that this had improved.  That same month he apparently also 
underwent hernia repair.  Progress notes further show that 
the veteran coped with such problems as a fire (which 
apparently damaged his sauna) and a propane leak (following 
which he managed to vent his house properly).  He also had 
some emotional problems associated with his wife divorcing 
him.  On one occasion it was noted that he was unable to 
attend a scheduled session because he had a dental 
appointment. 

C.	Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In claims for increased ratings, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with the grant of service connection, and 
"staged" ratings are for consideration and have been 
assigned by the RO.

PTSD is to be assigned a 30 percent rating where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and  
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 31-40 is assigned where there is "[s]ome impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work)."  A score 
of 41- 50 is assigned where there are "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 is appropriate where 
there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

D.	Analysis

Prior to December 16, 2003

The effective date for the grant of service connection for 
PTSD and the assigned 30 percent rating is April 30, 2001; 
hence, the rating period at issue for the initial 30 percent 
"staged" rating is from that date until December 16, 2003.

Treatment reports during this period show objective findings 
of chronic sleep disturbance, hypervigilance, depression, 
survivor guilt, and an occasional decrease in work efficiency 
because of anger.  The objective findings of record are 
insufficient to warrant a rating in excess of 30 percent.  
There is no documentation of symptoms such as thought 
disorder, speech problems, panic attacks more than once a 
week, difficulty in understanding complex commands or 
impairment of short- or long-term memory and no indication 
that the veteran had abnormal routine behavior, self-care or 
conversation due to PTSD.  Consequently, the competent 
medical and lay evidence of record does not support the 
assignment of a rating in excess of 30 percent prior to 
December 16, 2003.   

From December 16, 2003

VA and Vet Center treatment records do not show that at any 
time from December 16, 2003 symptoms of the veteran's PTSD 
met or more nearly approximated the criteria for a 100 
percent schedular rating.  He did not exhibit such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Notably, the 
record reflects that he worked until October 2004, when he 
was laid off not because of PTSD symptoms, but because his 
employer had lost a contract (and apparently no longer 
required his service).  Significantly also, he has been able 
to tend to affairs such as property maintenance/financial 
matters, and to personal health matters (hernia 
surgery/dental appointments).  He apparently is unimpaired as 
to travel across vast distances (Alaska to Michigan, e.g.).  
These are all functions which would appear inconsistent with 
the profound level of symptoms characteristic of a disability 
picture consistent with a 100 percent schedular rating.  
While there has been evidence of intermittent problems 
performing activities of daily living, symptoms of a gravity 
comparable to those in the criteria for a 100 percent rating 
are not shown, and total occupational and social impairment 
due to PTSD has not been demonstrated.  

The veteran's representative argues that his GAF scores show 
he is entitled to a 100 percent disability rating.  However, 
the veteran's GAF scores and the findings upon which these 
scores are based are consistent with the criteria for a 70 
percent rating.

In view of the foregoing, the Board finds that the schedular 
criteria for a 100 percent rating for PTSD are not met from 
December 16, 2003, and that such rating is not warranted.  
Significantly, the veteran has been awarded a total 
disability rating based on individual unemployability (TDIU) 
from November 4, 2004.  As such rating encompasses 
consideration of occupational impairment beyond that 
recognized by regular schedular criteria, the matter of 
entitlement to an extraschedular rating is moot from November 
4, 2004.  Prior to that date, there is no objective evidence 
or allegation in the record of 'marked' interference with 
employment or frequent hospitalizations due to PTSD, or other 
factors of like gravity, which would suggest that referral 
for extraschedular consideration is indicated.


ORDER

A rating in excess of 30 percent for PTSD prior to December 
16, 2003, and a schedular rating in excess of 70 percent for 
PTSD from that date are denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


